DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         JAMES H. MURRAY,
                             Appellant,

                                     v.

 U.S. BANK NATIONAL ASSOCIATION, As Trustee For J.P. MORGAN
                 MORTGAGE TRUST 2007-83,
                         Appellee.

                              No. 4D17-2186

                              [March 29, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Janis Brustares Keyser, Judge; L.T. Case No. 50-2012-
CA-021712-XXXX-MB.

  Kelley A. Bosecker, St. Petersburg, for appellant.

  Nicholas Agnello of Burr & Forman LLP, Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

CIKLIN, CONNER, JJ., and ROBERTS, KATHLEEN H., Associate Judge, concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.